                                                                                            Case 2:20-cv-02440-MCE-DB Document 18 Filed 08/17/21 Page 1 of 2


                                                                                        1   JML LAW, APLC
                                                                                            JOSEPH M. LOVRETOVICH, STATE BAR NO. 73403
                                                                                        2   jml@jmllaw.com
                                                                                            NICHOLAS W. SARRIS, STATE BAR NO. 242011
                                                                                        3   nsarris@jmllaw.com
                                                                                            BROOKE C. BELLAH, STATE BAR NO. 307398
                                                                                        4   brooke@jmllaw.com
                                                                                            5855 Topanga Canyon Blvd. Suite 300
                                                                                        5   Woodland Hills, CA 91367
                                                                                            Telephone: (818) 610-8800
                                                                                        6   Facsimile: (818) 610-3030
                                                                                        7   Attorneys for Plaintiff
                                                                                            LAKEYA WEBB
                                                                                        8
                                                                                        9
                                                                                            THOMAS J. MORAN, ESQ. (SBN 278940)
                                                                                       10   FEDERAL EXPRESS CORPORATION
                                                                                            2601 Main Street, Suite 340
                                                                                       11
                                                                                            Irvine, California 92614
                                                                                 300
                                                                           Suite300




                                                                                       12   Telephone: (949) 862-4625
                                                                    Blvd.,Suite
                                                                       91367




                                                                                            Facsimile: (901) 492-5641
                                                                    CA91367
                               Corporation




                                                                                       13
    LAW
                           LawCorporation
 JMLLAW
                                                           CanyonBlvd.,




                                                                                            E-mail: thomas.moran@fedex.com
                                                             Hills,CA




                                                                                       14
                                                   TopangaCanyon
                                                   WoodlandHills,
              ProfessionalLaw




                                                                                       15   Attorney for Defendant
          A AProfessional
JML
                                                  Woodland




                                                                                            FEDERAL EXPRESS CORPORATION
                                              5855Topanga




                                                                                       16
                                                                                       17
                                             5855




                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                       18
                                                                                       19                      EASTERN DISTRICT OF CALIFORNIA
                                                                                       20
                                                                                            LAKEYA WEBB, an individual,     )        Case No. 2:20-CV-02440-MCE-DB
                                                                                       21                                   )
                                                                                                         Plaintiff,         )
                                                                                       22                                   )        ORDER GRANTING THE
                                                                                                   vs.                      )        PARTIES’ JOINT REQUEST FOR
                                                                                       23                                   )        DISMISSAL OF ENTIRE ACTION
                                                                                                                            )        WITH PREJUDICE
                                                                                       24                                   )
                                                                                            FEDERAL EXPRESS                 )
                                                                                       25   CORPORATION, a Delaware         )
                                                                                            Corporation; and DOES 1 through )
                                                                                       26                                   )
                                                                                            25, inclusive,                  )
                                                                                       27                                   )
                                                                                                         Defendants.        )
                                                                                       28
                                                                                                                                 1
                                                                                            ORDER GRANTING THE PARTIES’ JOINT REQUEST FOR DISMISSAL
                                                                                                       OF ENTIRE ACTION WITH PREJUDICE
                                                                                       Case 2:20-cv-02440-MCE-DB Document 18 Filed 08/17/21 Page 2 of 2


                                                                                   1         The Court, having duly considered the Notice of Settlement previously filed
                                                                                   2   by Plaintiff, and the Joint Request for Dismissal of Entire Action with Prejudice
                                                                                   3   submitted by Plaintiff and Defendant through their counsel of record, hereby
                                                                                   4   orders the dismissal of this entire action with prejudice.
                                                                                   5         Neither Plaintiff nor Defendant shall be considered a prevailing party, and
                                                                                   6   both Plaintiff and defendant shall be reasonable for their own attorney’s fees and
                                                                                   7   costs. The Clerk of the Court is directed to close this case.
                                                                                   8         IT IS SO ORDERED.
                                                                                   9   Dated: August 16, 2021
                                                                                  10
                                                                                  11
                                           5855 Topanga Canyon Blvd., Suite 300




                                                                                  12
                                                Woodland Hills, CA 91367




                                                                                  13
          A Professional Law Corporation
JML LAW




                                                                                  14
                                                                                  15
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28

                                                                                                                                  2
